UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6583



RICHARD WITHERSPOON,

                                              Plaintiff - Appellant,

          versus

JULIAN L. WALTERS; MICHAEL G. HARDING; TIMOTHY
V. CUMMINGS; DANNY R. BEACHUM; CLYDE LEAR;
JAMES C. CALDWELL, Chief; CITY OF NORTH
CHARLESTON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Patrick Michael Duffy, District
Judge. (CA-95-581-2-23)


Submitted:   October 17, 1996             Decided:   October 24, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Witherspoon, Appellant Pro Se. James Albert Stuckey, Jr.,
STUCKEY & SENN, Charleston, South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order entering judgment

for Defendants in accordance with a jury's verdict returned in this

42 U.S.C. § 1983 (1994) action alleging excessive use of force dur-

ing the execution of a lawful search warrant. We have reviewed the

record and other materials before us and find no reversible error.
The parties' versions of events were contradictory. We will not

disturb the jury's credibility determination in favor of Defen-

dants, nor will we weigh the evidence anew. See United States v.
Saunders, 886 F.2d 56, 60 (4th Cir. 1989). Accordingly, we affirm

on the reasoning of the district court. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2